DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments on pages 8-12 of Applicant’s responses filed 02/22/2022 with respect to Gupta, et al. US 20130190600, have been fully considered are found are found persuasive.
However, upon further consideration and searching new grounds of rejections have been made in view of newly found prior art, Shashar, et al., US 20150148657, which teaches performing an analysis of a plurality of ultrasonographic images captured by an ultrasonographic probe during an evaluation of a fetus, automatically identifying at least one location of at least one anatomical landmark of at least one reference organ or tissue or body fluid of the fetus in the plurality of ultrasonographic images based on an outcome of the analysis (see abstract).
Applicant’s remarks on page 15 regarding the double patenting rejection have been fully considered but are not persuasive.
As outlined in the rejection, the claims of the instant application, while not identical, they are not patentably distinct from the claims of the U.S. Patent 10937155 and the copending application 16/811628. The current rejections rely on the teachings of Shashar as well. 
Therefore, the claims stand rejected.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-12, 16-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shashar, et al., US 20150148657.

Regarding claim 1, Shashar teaches a method of ultrasound imaging (see flowchart in fig. 2 (comprising processes in figs. 3-7) for identifying anatomical objections within ultrasound images for selective display during image reviews) comprising: 
acquiring ultrasound data (step 201 of fig. 2 and [0076]); 
determining a target object quality parameter (see object size and/or shape in [0079], note that Applicant sets forth that the target object quality parameter can be the shape of the target object (i.e. see claim 7), and therefore the determined object size/shape of Shashar is viewed as corresponding to the target object quality parameter) for a target object (anatomical landmarks of [0079] such as a femur [0020]) during the process of acquiring the ultrasound data (the flowchart in fig. 2 and fig. 3 occur during ultrasonographic fetal evaluation when the data is acquired according to the abstract); 
determining, with one or more processors (see processor in [0034]), a target object quality level for the target object based on the target object quality parameter ([0080] and figs. 5-6 indicate calculating anatomical features for each segmented object, the anatomical features including form factor [0081], convexity[0082], contour complexity[0083], as well as intensity histograms[0084], and then classifying the segmented objects by rank/score [0089]-[0090] to identify which features appear in the image[0091]. Similarly, [0097] denotes heuristic rules manually adapted to best fit a ground truth data labeling for anatomical structures including femur, bladder and pelvic bones); 
automatically selecting a target object quality indicator based on the target object quality level (Figure 8, [0089]-[0097], referring to the classification of the segmented object as an anatomical landmark, such as a femur, is ultimately based on the anatomical landmark value (rank/score; i.e. “target object quality level”); [0107]-[0108] discloses that the anatomical landmarks that appear in the image based on the classification are indicated or highlighted with respective alphabets (i.e. “target object quality indicator”)  such as F for Femur and T for thighs. See figs. 12-14); 
generating an image based on the ultrasound data and including the target object quality indicator associated with the target object wherein the target object quality indicator represents a target object quality level (see figs. 12-14 for the ultrasound images including labels (i.e. target object quality indicator) of the anatomical landmarks based on the classification steps); and 
displaying the image on a display device (step 205 discloses presenting the image on the liquid crystal display of the user interface [0069]).

Regarding claim 3, Shashar further teaches wherein the target object is a first target object, the target object quality parameter is a first target object quality parameter, and the target object quality indicator is a first target object quality indicator and further comprising: 
acquiring a second target object quality parameter (see object shape and/or shape in [0079]) for a second target object (anatomical objects of [0079]) during the process of acquiring the ultrasound data (the flowchart in fig. 2 and fig. 3 occur during ultrasonographic fetal evaluation when the data is acquired according to the abstract); 
 determining, with the one or more processors (see processor in [0034]), a second target object quality level for the second target object based of the second target object quality parameter ([0080] and figs. 5-6 indicate calculating anatomical features for each segmented object, the anatomical features including form factor [0081], convexity[0082], contour complexity[0083], as well as intensity histograms[0084], and then classifying the segmented objects by rank/score [0089]-[0090] to identify which features appear in the image[0091]. Similarly, [0097] denotes heuristic rules manually adapted to best fit a ground truth data labeling for anatomical structures including femur, bladder and pelvic bones);
automatically selecting a second target object quality indicator based on the second target quality level ([0107]-[0108] discloses that the anatomical landmarks that appear in the image based on the classification are indicated or highlighted with alphabets such as F for the femur and T for thighs. See figs. 12-14); and 
generating the image including the second target object quality indicator associated with the second target object (see figs. 12-14 for the ultrasound images including labels of the anatomical landmarks based on the classification steps).

Regarding claim 6, Shashar further teaches wherein the target object quality indicator is a number ([0086], [0088] and [0090] indicate assigning values to the segmented anatomical objects and a rank/score assigned).

Regarding claim 7, Shashar further teaches wherein the target object quality parameter is a shape of the target object ([0079]).

Regarding claim 8, Shashar further teaches wherein the target object quality indicator is based on a difference between the shape of the target object and a pre-determined shape ([0079 for the anatomical thresholds or templates which means that a the shape is compared with a threshold shape and difference determined from the comparison).

Regarding claim 9, Shashar further teaches wherein the target object quality indicator is further based on a threshold volume of the shape ([0079] states “filtering objects based on size and/or shape, for instance anatomical thresholds and/or templates”).

Regarding claim 10, Shashar further teaches wherein the image is a four-dimension ultrasound image ([0032]).

Regarding claim 11, Shashar further teaches wherein the target object quality parameter is acquired by analyzing a plurality of segmented ultrasound images ([0009]).

Regarding claim 12, Shashar teaches an ultrasound imaging system (fig. 1) comprising: 
a probe (99 of fig. 1 and [0067]); 
a display device (User interface including a display [0069]); and 
one or more processors (processor of [0067]) in electronic communication with the probe and the display device ([0067] discloses communication through the probe interface 102), 
wherein the one or more processors (processor of [0067]) are configured to: control the probe to acquire ultrasound data ([0067]); 
determine a target object quality parameter (see object size and/or shape in [0079]) during the process of acquiring the ultrasound data (the flowchart in fig. 2 and fig. 3 occur during ultrasonographic fetal evaluation when the data is acquired according to the abstract); 
determine a target object quality level based on the target object quality parameter ([0080] and figs. 5-6 indicate calculating anatomical features for each segmented object, the anatomical features including form factor [0081], convexity[0082], contour complexity[0083], as well as intensity histograms[0084], and then classifying the segmented objects by rank/score [0089]-[0090] to identify which features appear in the image[0091]); 
select a target object quality indicator associated with the target object and based on the target object quality level (Figure 8, [0089]-[0097], referring to the classification of the segmented object as an anatomical landmark, such as a femur, is ultimately based on the anatomical landmark value (rank/score; i.e. “target object quality level”); [0107]-[0108] discloses that the anatomical landmarks that appear in the image based on the classification are indicated or highlighted with respective alphabets (i.e. “target object quality indicator”)  such as F for Femur and T for thighs. See figs. 12-14)); and 
display the image on a display device (step 205 discloses presenting the image on the liquid crystal display of the user interface [0069]) that includes the target object including the target object quality indicator based on the acquired ultrasound data (see figs. 12-14 for the ultrasound images including labels of the anatomical landmarks based on the classification steps).

Regarding claim 16, Shashar further teaches wherein the target object is a first target object, the target object quality indicator is a first target object quality indicator, and the one or more processors is further configured to: display the image on the display device based on the ultrasound data that associates a second target object quality indicator with a second target object ([0107]-[0108] discloses that the anatomical landmarks that appear in the image based on the classification are indicated or highlighted with alphabets such as F for the femur and T for thighs. See figs. 12-14. So that a first target object is the femur, indicated by the indicator F and a second target object is thigh, indicated by the indicator T).

Regarding claim 17, Shashar further teaches wherein the first target object quality indicator and second target object quality indicator are different ([0107]-[0108]; Figs. 12-14).

Regarding claim 21, Shashar further teaches providing the target object quality indicator on the target object in the image (See figs. 12-14 for the alphabets indicating the classified anatomical landmarks).

Regarding claim 22, Shashar further teaches wherein the target object quality indicator is selected from a group consisting of opacity, color, marking the target objects with arrows, marking the target objects with color arrows, words, and numbers (See figs. 12-14 for the alphabets indicating the classified anatomical landmarks).

Regarding claim 23, Shashar further teaches wherein the target object quality indicator conveys quality information of the target object in the image (in figs. 12-14, the alphabets F, T, convey quality information of the femur and thigh as they indicate the presence and location of the anatomical landmarks within the images, consistent with the fidelity parameter disclosed in paragraph 51 of the P.G. Pub. Version of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4-5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shashar in view of Cho, et al., 20150265251.

Regarding claim 2, Shashar teaches all the limitations of claim 1 above.
Shashar fails to teach wherein the target object quality indicator is a color of the target object in the image.
However, Cho teaches a method of visualizing and distinguishing plurality of anatomical elements (target objects of the instant application) in medical images, verifying a location of each of the plurality of based on anatomical context information including location relationships between the plurality of anatomical elements (see abstract) and indicators (target object quality indicator of the instant application) of fig. 14 and [0135] for identifying the anatomical elements, wherein the target object quality indicator is a color of the target object in the image (see fig. 14 for the color indicator and [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s method, wherein the target object quality indicator is a color of the target object in the image, as taught by Cho, allowing for accurate feature extraction of the anatomical elements within the images (see [0005] of Cho).

Regarding claim 4, Shashar teaches all the limitations of claim 3 above.
Shashar fails to teach wherein the first target object quality indicator is a color of the first target object, and the second target object quality indicator is a color of the second target object.
However, Cho teaches wherein the first target object quality indicator is a color of the first target object, and the second target object quality indicator is a color of the second target object ([0136] states “Accordingly, the combined image 140 is generated by overlaying, onto an original breast ultrasound image, half-transparent layers of different colors distinguishing each of skin 141, subcutaneous fat 142, glandular tissue 143, a pectoralis muscle 145, and a rib 146”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s method, such that the first target object quality indicator is a color of the first target object, and the second target object quality indicator is a color of the second target object, as taught by Cho, allowing for accurate feature extraction of the anatomical elements within the images (see [0005] of Cho).

Regarding claim 5, Shashar in view of Cho teaches all the limitations of claim 4.
 Shashar fails to teach wherein the color of the first target object is different than the color of the second target object.
However, Cho further teaches wherein the color of the first target object is different than the color of the second target object ([0136] states “Accordingly, the combined image 140 is generated by overlaying, onto an original breast ultrasound image, half-transparent layers of different colors distinguishing each of skin 141, subcutaneous fat 142, glandular tissue 143, a pectoralis muscle 145, and a rib 146”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s method, such that the color of the first target object is different than the color of the second target object, as taught by Cho, allowing for accurate feature extraction of the anatomical elements within the images (see [0005] of Cho).

Regarding claim 13, Shashar teaches all the limitations of claim 12 above.
Shashar fails to teach wherein the target object quality indicator is a color and the target object is displayed in the color to associate the target object quality indicator with the target object.
However, Cho teaches a method of visualizing and distinguishing plurality of anatomical elements (target objects of the instant application) in medical images, verifying a location of each of the plurality of based on anatomical context information including location relationships between the plurality of anatomical elements (see abstract) and indicators (target object quality indicator of the instant application) of fig. 14 and [0135] for identifying the anatomical elements, wherein the target object quality indicator is a color of the target object in the image (see fig. 14 for the color indicator and [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s method, wherein the target object quality indicator is a color of the target object in the image, as taught by Cho, allowing for accurate feature extraction of the anatomical elements within the images (see [0005] of Cho).

Regarding claim 18, Shashar teaches all the limitations of claim 16.
Shashar fails to teach wherein the first target object quality indicator is a first color and the first target object is displayed in the first color to associate the first target object quality indicator with the first target object, and the second target object quality indicator is a second color and the second target object is displayed in the second color to associate the second target object quality indicator with the second target object.
However, Cho teaches wherein the first target object quality indicator is a first color and the first target object is displayed in the first color to associate the first target object quality indicator with the first target object, and the second target object quality indicator is a second color and the second target object is displayed in the second color to associate the second target object quality indicator with the second target object ([0136] states “Accordingly, the combined image 140 is generated by overlaying, onto an original breast ultrasound image, half-transparent layers of different colors distinguishing each of skin 141, subcutaneous fat 142, glandular tissue 143, a pectoralis muscle 145, and a rib 146”. Also see fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s method, such that the first target object quality indicator is a first color and the first target object is displayed in the first color to associate the first target object quality indicator with the first target object, and the second target object quality indicator is a second color and the second target object is displayed in the second color to associate the second target object quality indicator with the second target object, as taught by Cho, allowing for accurate feature extraction of the anatomical elements within the images (see [0005] of Cho).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shashar in view of Sakaguchi, T., US 20150265222.

Regarding claim 14, Shashar teaches all the limitations of claim 12. 
Shashar fails to teach that the one or more processors (processor of [0067]) are further configured to: combine segmented image data from the ultrasound data to form the image; wherein the target object quality parameter is based on the segmented image data.
However, Sakaguchi teaches to combine segmented image data from the ultrasound data to form the image (see figs. 17(A) and 17(B) and [0103] for the composite image of the heart); 
wherein the target object quality parameter is based on the segmented image data (see [0104] for the segmentation of the regions of interest based on a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s apparatus to generate a composite image the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Regarding claim 15, Shashar in view of Sakaguchi teaches all the limitations of claim 14 above. 
Shashar further teaches wherein the quality parameter is a shape of the target object in the rendered image ([0060] includes that the quality metric is indicative of landmarks, landmarks typically correspond to shapes of target objects).
Shashar does not teach wherein the image formed from the combined segmented image data is a rendered image (see [0103] and figs. 17(A) and 17(B)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar’s apparatus to generate a composite image the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashar in view of Tsukagoshi, et al., US 20140132597.

Regarding claim 19, Shashar teaches a non-transitory computer readable medium having stored thereon ([0060]), a computer program having at least one code section ([0064]), said at least one code section being executable by a machine for causing said machine to perform one or more steps ([0064]) comprising: acquiring ultrasound data; 
acquiring a first target object quality parameter and a second target object quality parameter from segmented images during the process of acquiring the ultrasound data (see object size and/or shape in [0079], here a first parameter may be an object size and a second parameter may be a shape); 
determining, with one or more processors (see processor in [0034]), a first target object quality level based on the first target object quality parameter, and a second target object quality level based on the second target object quality parameter ([0080] and figs. 5-6 indicate calculating anatomical features for each segmented object, the anatomical features including form factor [0081], convexity[0082], contour complexity[0083], as well as intensity histograms[0084], and then classifying the segmented objects by rank/score [0089]-[0090] to identify which features appear in the image[0091]; Figures 8, 12-14); 
Shashar does not teach automatically selecting a first opacity for a first target object based on the first target object quality level and a second opacity for a second target object based on the second target object quality level; and combining the segmented images to form a displayed image having the first target object that is the first opacity and having the second target object that is a second opacity.
However, Tsukagoshi teaches a processing unit that sets a display region corresponding to a display target organ specified by the operator and includes a segmentation processing unit 1361g. The segmentation processing unit 1361g is a processing unit that extracts an organ specified by the operator such as the heart, a lung, or a blood vessel, by using, for example, a region growing method based on pixel values (voxel values) of the volume data ([0060]), automatically selecting a first opacity for a first target object based on the first target object quality level and a second opacity for a second target object based on the second target object quality level ([0121]); and combining the segmented images to form a displayed image having the first target object that is the first opacity and having the second target object that is a second opacity ([0121]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Shashar for automatically selecting a first opacity for a first target object based on the first target object quality level and a second opacity for a second target object based on the second target object quality level; and combining the segmented images to form a displayed image having the first target object that is the first opacity and having the second target object that is a second opacity, as taught by Tsukagoshi, hence making it easier to identify and display the regions of interests for diagnosis [0123].

Regarding claim 20, Shashar in view of Tsukagoshi teaches all the limitations of claim 19 above.
Shashar further teaches wherein the segmented images are received from a 3-D ultrasound system ([0032]).

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, of copending Application No. 16/811628 in view of Shashar, et al., US 20150148657. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 16/811628
12. An ultrasound imaging system comprising: 

one or more processors in electronic communication with the probe and the display device, wherein the one or more processors are configured to: 
determine a target object quality parameter during the process of acquiring the data;

 determine a target object quality level based on the target object quality parameter; 


select a target object quality indicator associated with the target object and based on the target object quality level; and


a display device; display an image on the display device that includes the target object including the target object quality indicator based on the acquired data.
1. A system comprising: 

a medical imaging device comprising at least one processor, wherein the medical imaging device is configured to: 

acquire one or more medical images during examination of a heart of a patient; and 
9. The system of claim 1, wherein the processor is configured to adaptively control the providing quality indicator associated with the contour based on a value or a classification of the quality indicator.

10. The system of claim 9, wherein the processor is configured to visually adjust a feedback or output corresponding to the quality indicator based on the value or the classification of the quality indicator.

display the one or more medical images via a display device; and indicate the contour in the one or more medical images, during the displaying of the one or more medical image; and provide during the indicating of the contour, a quality indicator associated with the contour.
16/811628 does not recite a probe; and that the acquired image data is ultrasound data.
However, Shashar teaches a probe (99 of fig. 1 and [0067]); and acquiring ultrasound data ([0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 16/811628 to use a probe to acquire ultrasound data the way Shashar teaches to improve the accuracy of the diagnostic data ([0002]).


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9, 12, and 17of U.S. Patent 10,937155. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
U.S. Patent 10937155
1. A method of ultrasound imaging comprising: acquiring ultrasound data; 

determining a target object quality parameter for a target object during the process of acquiring the ultrasound data; 

determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 

automatically selecting a target object quality indicator based on the target object quality level; 

generating an image based on the ultrasound data and including the target object quality indicator associated with the target object; wherein the target object quality indicator represents a target object quality level; and 

displaying the image on a display device.
1. A method comprising: 
acquiring image data; 

determining a quality level for a measurement presented in a medical image, the measurement quality level based on the acquired image data; 

generating the medical image including a measurement indicator based on the quality level; 


automatically selecting a quality factor indicator based on the quality level; and 

wherein the quality factor indicator includes a first color and a second color, wherein the first color corresponds to a color of the measurement indicator. 


displaying the medical image on a display device;   

2. The method of claim 1, wherein the target object quality indicator is a color of the target object in the image.
3. The method of claim 1, further comprising determining the color of the measurement indicator based on the quality level.    
1. A method of ultrasound imaging comprising: acquiring ultrasound data; 

determining a target object quality parameter for a target object during the process of acquiring the ultrasound data; 

determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 

automatically selecting a target object quality indicator based on the target object quality level; 

generating an image based on the ultrasound data and including the target object quality indicator associated with the target object; wherein the target object quality indicator represents a target object quality level; and 

displaying the image on a display device.
8. A method comprising: 
acquiring image data; 

generating the medical image including a measurement indicator based on the quality level; 


determining a quality level for a measurement presented in a medical image, the measurement quality level based on the acquired image data;

automatically selecting a quality factor indicator based on the quality level; and 

generating the medical image including the quality factor indicator, the quality factor indicator based on the acquired image data and quality level. 



displaying the medical image on a display device;

3. The method of claim 1, wherein the target object is a first target object, the target object quality parameter is a first target object quality parameter, and the target object quality indicator is a first target object quality indicator and further comprising: acquiring a second target object quality parameter for a second target object during the process of acquiring the ultrasound data; determining, with the one or more processors, a second target object quality level for the second target object based of the second target object quality parameter; automatically selecting a second target object quality indicator based on the second target quality level; and generating the image including the second target object quality indicator associated with the second target object.
9. The method of claim 8, wherein the quality factor indicator includes a first color and a second color, wherein the first color corresponds to a color of the measurement indicator.
1. A method of ultrasound imaging comprising: acquiring ultrasound data; 

determining a target object quality parameter for a target object during the process of acquiring the ultrasound data; 

determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 


automatically selecting a target object quality indicator based on the target object quality level; 





generating an image based on the ultrasound data and including the target object quality indicator associated with the target object; wherein the target object quality indicator represents a target object quality level; and 

displaying the image on a display device.
12. A method comprising: 
acquiring image data; 

determining image parameters from the acquired image data; 


determining a first quality level for a first measurement presented in a medical image, the first quality level based on the determined image parameters;

17. The method of claim 12 further comprising: automatically selecting a quality factor indicator based on the image parameters; generating the medical image including the quality factor indicator; and displaying the medical image on a display device.

generating a first measurement indicator based on the first quality level; generating the medical image including the first measurement indicator and the second measurement indicator; and 


displaying the medical image on a display device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160063720 teaches segmenting and classifying anatomical structures within ultrasound images based on features such as shapes and volume of the anatomical structures.
US 20160038121 discloses evaluating a quality factor for a plurality of two-dimensional slices by comparing each of the slices with anatomical features expected for the respective two-dimensional standard view.
US 20120065510 discloses calculating a quality-of-fit of an image to a model, where the quality-of-fit is based primarily on the number of failing edge detections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793   


                                                                                /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793